Case: 11-40384     Document: 00512035502         Page: 1     Date Filed: 10/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 11-40384
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FINAS HEARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-208-1


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Finas Heard pleaded guilty to conspiracy to distribute, dispense, and
possess with intent to distribute 50 grams or more of cocaine base. In March of
2011, the district court sentenced him to 120 months of imprisonment, the
mandatory minimum in effect at the time of Heard’s offense conduct, and five
years of supervised release. The district court rejected Heard’s argument that
the Fair Sentencing Act of 2010 (FSA) should apply retroactively to him. Heard
appeals that decision.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40384   Document: 00512035502     Page: 2   Date Filed: 10/29/2012

                                 No. 11-40384

      We held this matter in abeyance pending the outcome of Dorsey v. United
States, 132 S. Ct. 2321 (2012). In light of Dorsey’s holding that the FSA applies
retroactively to those whose conduct occurred before the FSA’s effective date of
August 3, 2010, but who were sentenced after that date, we VACATE Heard’s
sentence and REMAND this case for resentencing consistent with Dorsey.




                                       2